T0 the Attorney General of the Territory of Michigan

Sir,
You will please to take notice that I shall move the Court as soon as counsel may be heard to quash the several Indictments now pending against me in the Supreme Court of the Territory of Michigan for the following reasons towit
1 That it does not appear in and by said Indictments nor the captions thereof nor by the Record that they were preferred before any Court of this Territory competent to receive the same
2. That it does not in & by the premises appear that any competent grand Jury passed upon or found the same
3. That the several offences in said several Indictments charged, are not charged to have been committed at any definite time or times certain
4. That said several supposed offences are not set out & discribed in that certain & definite manner which the Laws of the land require
5 That said several charges in said several Indictments set out are repugnant & inconsistant
6 That said Indictments are otherwise uncertain & indefinite & are defective in substance & in form
7th That the Statute against which said supposed offences are charged to have been committed has been repealed by competent authority wherefore no judgment can ever be legally & of right rendered against said defendant
Supreme Court Sepr Term 1820. for Henry Hudson
Sibley & Woodbridge
Attors